DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 7/01/2022. Claims 1-16, 18, 20, 28-30 were cancelled. New claim 33 was added. Likewise, claims 17, 19, 21-27 and 31-33 are pending for examination. 
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 17, 19, 22-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. Patent Application Pub. 2015/0061859) in view of Fleming (U.S. Patent Application Pub. 2010/0201515).

Regarding claim 27, (Currently Amended) Matsuoka teaches a security system (Figs 1-17, ¶027; implementations of providing home-security objectives are disclosed) comprising: 
at least one security device at a first user station (Figs 1-2, ¶054; network-connected smart devices per Fig 2 at smart-home environment 100 of FIG. 1,), the at least one security device comprising: 
a  (¶144, Figs 4; reasonably ample physical space… in its housing to fit necessary components; (Examiner notes: portable not taught); 
a local power supply for providing an output voltage (Fig 4A; rechargeable battery 432); 
a sensor element (Figs 4A-B, elements 428, ¶042; all or some network-connected smart devices are equipped with motion sensing, heat sensing, pressure sensing, noise sensing, or other types of sensing capabilities, also see ¶150) that combine with rules-based inference engines and/or artificial intelligence of the central server or cloud-computing system 164 to detect the presence, movement, and/or identity of people, animals, and objects and trigger various alarms in the event a person, animal, or object is in the wrong place at the wrong time anywhere inside or in the curtilage of the smart-home environment 100); 
a processor connected to the sensor element (Fig 4A; processor 412, ¶149) for generating a first message in response to a signal from the sensor element (¶041; smart hazard detectors 104 may include a low-power wireless communication chip (e.g., ZigBee chip) that regularly sends messages that correspond to each of the respective sensors to the other network-connected smart devices and the central server or cloud-computing system 164); and 
an Internet of things transmitter connected to the processor (Figs 2 and 4A, elements 462; which includes 3G/4G, Wi-Fi etc); 
a cloud-based controller for the security system hosted on a server at a remote central backend and in data communication with the at least one security device via the Internet of things communications path (Fig 2; ¶055-¶057; central server or cloud-computing system 164 can collect home data 202 from the network-connected devices of smart-home environments, where the network-connected devices can routinely transmit home data or can transmit home data in specific instances (e.g., when a device queries the home data 202; also see: central server or cloud-computing architecture 164 provided services 204); 3 of 12 
LEGAL02/41855913v1Appl. No. 16/956,078 Response dated July 1, 2022 a terminal associated with the first user station, configured to be in communication with the cloud-based controller (¶037; a user can use portable electronic device/smartphone 166 to send commands over the Internet to the central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100. The spokesman nodes drop down to a low-power protocol to communicate the commands to the low-power nodes throughout the smart-home environment, as well as to other spokesman nodes that did not receive the commands directly from the central server or cloud-computing system 164)  and operable to configure settings of the cloud-based controller to cause the cloud-based controller to act on the first message in accordance with one or more settings pre-stored on the cloud-based controller (¶100;user-occupants can communicate with the central server or cloud-computing system 164 via their mobile devices 166 to access an interface for the smart alarm clock… occupants can turn on their "smart alarm clock" and input a wake time for the next day and/or for additional days...occupant may have the option of setting a specific time at which the user would like to arrive at a particular destination…user may input information about the destination and its location, such as its address. AI is used to determine how long it typically takes the occupant to wake up and get ready to leave the home... which is considered in combination with traffic on the route to the occupant's specified destination and weather conditions to determine what time to wake the occupant so that the occupant will arrive at the destination at the specified time; also see ¶051; users provide pre-configuration information that indicates exit routes in the smart-home environment 100. For example, for each room in the house, the user provides a map of the best exit route), 
wherein: 
the sensor element, the processor, the Internet of things transmitter, and the local power supply are housed in the (Examiner: portable not taught) housing (Fig 4A as shown); and 
the Internet of things transmitter is configured to transmit the first message directly to a high site of an Internet of things communications path provided by an Internet of things network (Figs 1, 4; ¶204; network-connected smart devices such as smart wall plugs 110 regularly send out messages regarding what they are sensing and they also repeat messages from other smart devices throughout the smart-home environment 100).
	
Matsuoka mentions sensing the removal of network-connected smart device, at least in part (¶048), but does not explicitly teach that the network-connected smart devices are portable devices. Fleming from an analogous customizable monitoring/security system 100 (Fig 1) teaches a user customizable monitoring system 100 includes a set of user-programmable portable sensors, such as, user-programmable portable sensors 101-105. Likewise, Fleming teaches network-connected smart devices as being portable devices and housed accordingly (Figs 1-4). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Matsuoka’s security system and devices with the concept of network-connected smart devices/sensors in a given security system as being portable devices and housed accordingly, as taught by Fleming directly above, simply to enabling a user to customize features associated with user-programmable portable sensors at preferred customizable locations about a secured area.

Regarding claim 17 (Currently Amended), Matsuoka and Fleming teach the security system 27 home environment 100; Examiner interprets “node in a mesh network” as a uniquely identified device/node) and for use in communications via the network (¶054; each of the network-connected smart devices from FIG. 1 can communicate with remote servers or cloud computing architectures 164, also see ¶056; services 204 can include sensor data collection/logging, where sensor data and other data from network-connected smart devices of smart-home environments 100 is collected and logged).  

Regarding claim 19 (Currently Amended), Matsuoka and Fleming teach the security system device as claimed in claim 27 system 
a contact sensor for a door or window (smart-home environment 100 of FIG. 1 further includes one or more intelligent, multi-sensing, network-connected entry detectors 112 (herein after referred to as "smart entry detector 112"). The illustrated smart entry detectors 112 are located at windows 182, doors 186, and other entry points of the smart-home environment 100 for detecting when a window, door, or other entry point is opened, broken, or otherwise breached),  
a temperature sensor, a smoke sensor and a water or moisture sensor (¶041; smart hazard detectors 104, may include any number and type of sensors, such as smoke/fire/heat sensors, carbon monoxide/dioxide sensors, occupancy/motion sensors, ambient light sensors, temperature sensors, humidity sensors, and the like).  

Regarding claim 22 (Currently Amended) Matsuoka and Fleming teach the security system 27 

Regarding claim 23 (Currently Amended) Matsuoka and Fleming teach the security system 

Regarding claim 24, (Currently Amended) Matsuoka and Fleming teach the security system d27 Internet of things 

Regarding claim 25, (Currently Amended) Matsuoka and Fleming teach the security system 27 the terminal is a mobile device comprising a processor, an associated memory arrangement, and a display (Fig 1 smartphone   166, interpreted as a terminal by Examiner, & ¶037;  user can use a smartphone 166 to send commands over the Internet to  central server or cloud-computing system 164, which then relays the commands to the spokesman nodes in the smart-home environment 100) 

Regarding claim 26, (Currently Amended) Matsuoka and Fleming teach the security system further comprising a computer application stored in the memory arrangement, the computer application being, in use, executed by the processor to present a user interface on the display of the terminal (¶062; programs and/or applications, such as web or mobile apps, that integrate with the central server or the cloud-computing system 164 to provide services and information to users… designed to help users secure their homes by performing any of a variety of beneficial functions or tasks; also see ¶227; processing system capable of carrying out governance of operation of smart device/thermostat 102 including user interface features… wireless communications system used to communicate with devices such as personal computers and/or other smart devices/thermostats etc., which can be peer-to-peer communications, communications through one or more servers located on a private network, and/or communications through a cloud-based service) and, in response to commands entered via the user interface, to configure the settings of the cloud-based controller (¶037; user can use portable electronic device/smartphone 166 to send commands over the Internet to the central server or cloud-computing system 164, also see ¶100; user-occupants can communicate with the central server or cloud-computing system 164 via their mobile devices 166 to access an interface for the smart alarm clock… occupants can turn on their "smart alarm clock" and input a wake time for the next day and/or for additional days...occupant may have the option of setting a specific time at which the user would like to arrive at a particular destination… ) 

Regarding claim 31, (Currently Amended) Matsuoka and Fleming teach the security system as claimed in claim 27 station (Fig 1 system 100; shows various wirelessly communicating smart sensing devices deployed at distributed locations at the first user station)

Regarding claim 32 (Currently Amended), Matsuoka teaches a method of protecting a user station (Figs 1-17, ¶027; implementations of providing security objectives are disclosed), the method comprising: 
at a cloud-based controller for a security system associated with the user station (Figs 1-2), receiving from a security , the first message being transmitted bytransmitter directly to a high site of an Internet of things communications path provided by an Internet of things network and via the network to the cloud-based controller (Figs 1, 4; ¶204; network-connected smart devices such as smart wall plugs 110 regularly send out messages regarding what they are sensing and they also repeat messages from other smart devices throughout the smart-home environment 100); and 
causing the cloud-based controller to act on the first intrusion message in accordance with settings which are pre-stored on the cloud-based controller (¶100;user-occupants can communicate with the central server or cloud-computing system 164 via their mobile devices 166 to access an interface for the smart alarm clock… occupants can turn on their "smart alarm clock" and input a wake time for the next day and/or for additional days...occupant may have the option of setting a specific time at which the user would like to arrive at a particular destination…user may input information about the destination and its location, such as its address. AI is used to determine how long it typically takes the occupant to wake up and get ready to leave the home... which is considered in combination with traffic on the route to the occupant's specified destination and weather conditions to determine what time to wake the occupant so that the occupant will arrive at the destination at the specified time; also see ¶051; users provide pre-configuration information that indicates exit routes in the smart-home environment 100. For example, for each room in the house, the user provides a map of the best exit route), 
wherein: 
the cloud-based controller is hosted on a server at a remote backend; and the Internet of things transmitter is housed with a sensor element, a processor, and 
a local power supply in a. (Fig 4A as shown).
Matsuoka mentions sensing the removal of network-connected smart device, at least in part (¶048), but does not explicitly teach that the network-connected smart devices are portable devices. Fleming from an analogous customizable monitoring/security system 100 (Fig 1) teaches a user customizable monitoring system 100 includes a set of user-programmable portable sensors, such as, user-programmable portable sensors 101-105. Likewise, Fleming teaches network-connected smart devices as being portable devices and housed accordingly (Figs 1-4). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Matsuoka’s security method, system and devices with the concept of network-connected smart devices/sensors in a given security system as being portable devices and housed accordingly, as taught by Fleming directly above, simply to enabling a user to customize features associated with user-programmable portable sensors at preferred customizable locations about a secured area.



Regarding claim 33 (New), Matsuoka teaches a security device (Figs 1-2, ¶054; network-connected smart devices per Fig 2 at smart-home environment 100 of FIG. 1,) comprising: 
a (Examiner notes: portable not taught); 
a local power supply for providing an output voltage (Fig 4A; rechargeable battery 432); 
a sensor element (Figs 4A-B, elements 428, ¶042; all or some network-connected smart devices are equipped with motion sensing, heat sensing, pressure sensing, noise sensing, or other types of sensing capabilities, also see ¶150); 
a processor connected to the sensor element (Fig 4A; processor 412, ¶149) for generating a first message in response to a signal from the sensor element (¶041; smart hazard detectors 104 may include a low-power wireless communication chip (e.g., ZigBee chip) that regularly sends messages that correspond to each of the respective sensors to the other network-connected smart devices and the central server or cloud-computing system 164); and 
an Internet of things transmitter connected to the processor (Figs 2 and 4A, elements 462; which includes 3G/4G, Wi-Fi etc.), 
wherein: 
the sensor element, the processor, the Internet of things transmitter, and the local power supply are housed in the Examiner: portable not taught)  housing (Fig 4A as shown); and 
the Internet of things transmitter is configured to transmit the first message directly to a high site of an Internet of things communications path provided by an Internet of things network and via the network (Figs 1, 4; ¶204; network-connected smart devices such as smart wall plugs 110 regularly send out messages regarding what they are sensing and they also repeat messages from other smart devices throughout the smart-home environment 100) to a cloud-based controller (Fig 2; ¶055-¶057; central server or cloud-computing system 164 can collect home data 202 from the network-connected devices of smart-home environments, where the network-connected devices can routinely transmit home data or can transmit home data in specific instances (e.g., when a device queries the home data 202; also see: central server or cloud-computing architecture 164 provided services 204). (.  
 
Matsuoka mentions sensing the removal of network-connected smart device, at least in part (¶048), but does not explicitly teach that the network-connected smart devices are portable devices. Fleming from an analogous customizable monitoring/security system 100 (Fig 1) teaches a user customizable monitoring system 100 includes a set of user-programmable portable sensors, such as, user-programmable portable sensors 101-105. Likewise, Fleming teaches network-connected smart devices as being portable devices and housed accordingly (Figs 1-4). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Matsuoka’s security system and devices with the concept of network-connected smart devices/sensors in a given security system as being portable devices and housed accordingly, as taught by Fleming directly above, simply to enabling a user to customize features associated with user-programmable portable sensors at preferred customizable locations about a secured area.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. Patent Application Pub. 2015/0061859) in view of Fleming (U.S. Patent Application Pub. 2010/0201515) further in view of Kouroussis et al. (U.S. Patent Application Pub. 2015/0115711).
Regarding claim 21 (Currently Amended), Matsuoka and Fleming teach the security system device as claimed in claim 27 system wherein the processor is configured to incorporate, into the first message, data relating to a 
Matsuoka and Fleming both are silent on a current output voltage of the power supply. Kouroussis from an analogous IoT infrastructure devices art, teaches the concept of smart batteries 110 and/or smart power supplies include capabilities such as an internal voltage monitoring circuit and on reporting parameters including, but not limited to, output voltage, output current and health status etc. (¶019). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Matsuoka’s security system and devices with the concept of network-connected smart devices/sensors in a given security system a current output voltage of a power supply, as taught by Kouroussis, simply to provide equipment health status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 19, 21-27 and 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                          
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Mittleman et al (U.S. Patent Application Pub. 2014/0085093), teaches a plurality of devices, including intelligent, multi-sensing, network-connected devices, that communicate with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful home security objectives. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684